Biggs, J.
(dissenting), — The decision in this case is, that the plaintiffs’ cause of action for the washing of the soil and the formation of ditches and drains on the land is barred by the statute of limitations, for the reason that the land began to overflow in 1876. This ruling can only be defended upon the grounds that as the canal was permanent and as it was apparent that the injuries now sued for would necessarily result from its construction, the cause of action for damages, both present and prospective, became complete upon the happening of the first injury, regardless of the character of such injury.
The question is, was it apparent at the time of the first overflow of the crops in 1876 that, the damages which the plaintiffs suffered in 1890 would certainly result from the alleged faulty construction of the canal? If so, the injury was complete and all of the damages, both present and prospective, could- have been immediately measured, and the overflow of 1876 furnished a starting point for the running of the statute of limitations, which would bar an action for subsequent damages not brought within the statutory period. On the other hand, if the injuries now complained of were contingent upon the uncertain action of the seasons or the uncertain effect of the waters upon the banks of the river, or the neglect of the defendant to prevent the banks from washing, then the statute of limitations as to the injuries now complained of did not commence to run until it became evident that such injuries would necessarily result. This I understand to be the doctrine of the recent case of Howard County v. Railway, 130 Mo. 652. Observing this rule, the conclusion reached by my associates can not be supported, unless *547the evidence conclusively shows that the injuries now complained of must have necessarily resulted from the alleged faulty construction of the canal, andthatthis was apparent in 1876, when the first overflow of the crops occurred. But there is no pretense that this is the condition of the proof, and the reversal of the judgment is not placed on such grounds, nor could it be if any attention be paid to the evidence. The evidence of the plaintiffs is to this effect. The canal was negligently cut so as to project the water squarely against the banks of the river, and by reason of this the banks at both ends of the canal washed away, thereby precipitating large bodies of water onto the plaintiffs’ land, which washed away the soil and established channels or gullies thereon.. The first damage of this kind occurred in 1890, and at the time the suit was brought in 1894, the banks of the river at both ends of the canal had washed away to a considerable extent, and the plaintiffs’ farm almost ruined. The plaintiffs bought the farm of Tullock, who owned it at the time the canal was dug and lived on it until the spring of 1883. Tullock is the only witness who testified to the nature of the damage to the land by the overflows of 1876 and 1879. He said that the crops were destroyed by the overflow water, but that the soil was not washed and that no channels or gullies were formed. Under this proof the inference is a fair one that this action of the waters on the banks of the river and the resulting damage to plaintiffs’ land were not apparent and certain in 1876, and if so, any claim for damages therefor at that time would have rested on mere conjecture. Assuming these facts to be true, then as to the injuries complained of the nuisance was a continuing one, and the right to sue therefor did not accrue until it became manifest that such injuries would certainly result.
There may have been errors committed in the trial *548of the case which call for a reversal of the judgment, but in any event I am of the opinion that the cause ought to be remanded. I also think that the opinion of the court is opposed to the decision of the supreme court in Howard County v. Railway, supra.